Citation Nr: 0939247	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1984 to May 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
a low back disorder.
After reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2009). 

The record reflects that all of the Veteran's relevant post-
service private treatment records have not been obtained.  In 
a March 2007 statement submitted along with his substantive 
appeal, the Veteran contended that he had he received 
treatment from Dr. G.S. on two occasions in January 2000.  
The Veteran also included the address and telephone number of 
Dr. G.S.  Additionally, during the Veteran's September 2009 
Board hearing at the RO, he testified that in 2000, he had 
received treatment from a chiropractor for his low back 
disorder.  The Veteran's treatment records from this doctor 
do not appear in the file.  Accordingly, on remand the RO 
must request all of the Veteran's private treatment records 
from the source identified above.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990) (finding that when reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them); see also 38 U.S.C.A. § 5103A(b) (West 2002).

Additionally, a VA examination addressing the etiology of the 
Veteran's low back disorder must be accomplished.  A June 
1987 service treatment record noted the Veteran's chief 
complaint of lower back pain.  The Veteran reported that he 
had injured his back while lifting weights.  It was indicated 
that the Veteran was experiencing pain in his lower back, as 
well as a sharp stabbing pain radiating into his legs.  The 
assessment was muscle spasm.  A service treatment record 
dated in the same month indicated the Veteran's chief 
complaint of low back pain, and his report that he had 
injured his back while lifting weights.  It was noted that 
the Veteran was experiencing muscle spasms in the lower left 
quadrant of his back.  The assessment was low back pain.  
Post-service, a June 2003 private treatment record noted the 
Veteran's chief complaint of low back pain with radiculopathy 
and pain traveling up his back, as well as his report that he 
had injured his back weight lifting during military service.  
The assessment was low back pain with radiculopathy, and 
herniated disc.  A July 2003 private treatment record noted 
that the Veteran's low back pain with radiculopathy had 
resolved.  December 2004 x-radiographies revealed narrowed 
disc space at L4-L5, as well as accompanying degenerative 
changes in the lumbar facet joints, narrowing of the spinal 
canal and of the foramina at L4-L5, no evidence of 
compression fracture or bone destruction, and an asymmetrical 
fifth lumbar segment showing features of sacralization on the 
right and lumbarization on the left.  

In McLendon v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) determined that the types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Court concluded in McLendon that the 
threshold for finding a link between current disability and 
service is "low."  Id. at 83.

Because the Veteran's service treatment records indicated a 
low back injury in service, and because his post-service 
private treatment records indicated his complaints of 
continuing low back pain as well as a diagnosis of a low back 
disorder, the Board finds that the threshold defined in 
McLendon is reached in this case.  Additionally, the Court 
has also held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a VA 
examination must be conducted to determine whether the 
Veteran's current low back disorder is related to his 
military service.

Therefore, the case is remanded for the following actions:

1.  After the appropriate signed release 
forms have been obtained, the RO must 
obtain copies of all available treatment 
records from Dr. G.S.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond. 

2.  After associating with the record any 
evidence obtained in connection with the 
above development, the RO must make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination to determine 
the etiology of any low back disorder 
found.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner, must be accomplished and 
all clinical findings must be reported in 
detail.  Following a review of the 
service treatment records and post-
service treatment records, and all of the 
evidence of record, the examiner must 
provide an opinion as to whether any low 
back disorder found is related to the 
Veteran's military service.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
